Citation Nr: 1725330	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a service-connected left palm skin condition (to include a chronic lesion or scar). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to January 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was originally service connected for a chronic lesion of the left palm in October 1990 at a noncompensable level.  In November 2004, the RO granted a 10 percent evaluation on the basis that the condition causes pain.  In December 2004, the Veteran filed an increased rating claim.  The Board remanded the case for further development in October 2015.  

The Veteran's chronic left palm condition has been variously described as a lesion and a scar and the Board has recharacterized the issue accordingly, to afford the Veteran the broadest and most sympathetic scope of review.



FINDINGS OF FACT

The Veteran's chronic left palm lesion is 2mm in area and can cause the Veteran pain, but is not related to the Veteran's additional disabilities of left index finger ganglion and left trigger finger. 


CONCLUSION OF LAW

A disability rating in excess of 10 percent is not warranted for the Veteran's chronic left palm lesion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.118 Diagnostic Code 7804 (2016). 



REASONS OR BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim for an increased rating.  

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated October 2004.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his increased rating claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been secured.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in November 2004, February 2008, December 2009, and April 2013.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's left palm condition in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of an increased rating and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 


Legal Criteria

The Veteran's chronic left palm lesion has been assigned a 10 percent rating under Diagnostic Code (DC) 7804 (for scar, unstable or painful).  The Board has considered other potentially applicable codes (as described below), finds that this is the most appropriate code under which to assess the Veteran's condition, and will, therefore, continue to rate the condition under this code.

DC 7804 provides that one or two scars that are unstable or painful will be rated as 10 percent disabling.  Three or more scars that are unstable or painful will be rated as 20 percent disabling.  Five or more scars that are unstable or painful will be rated as 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more of the scars are both unstable and painful, 10 percent will be added to the initial evaluation (that is based on the total number of unstable or painful scars).  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118, DC 7804.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent (that is, qualified) to establish that an event or injury or disability occurred during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or if the evidence for and against the claim is equally balanced ("equipoise").38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

Service treatment records (STRs) show that in October 1977, the Veteran reported having "trouble with [his] left hand."  At that time, the medic noted "good movement in hand" and that he could not "find anything wrong."  In that same month, it was noted that the Veteran had a "minute, callous, trimmed off foreign body felt with scalpel blade, but unable to visualize."  

At a November 2004 VA examination, the Veteran reported that the lesion on his hand was tender.  The examiner noted that the lesion was caused by penetration of a foreign body (reported as a sliver of metal) that was subsequently removed.  The Veteran reported that he was concerned that there was still a foreign body in his palm.  But the examiner also noted that "exploration has been unable to demonstrate the presence of a foreign body."  The Veteran reported that the lesion had been tender since service.  The examiner diagnosed the Veteran with "callus in the palm of the left hand" and noted that the lesion had been caused by the "introduction of a foreign body within the skin during service." 

In a December 2009 VA examination, the Veteran stated that he injured his left palm in 1977 while stationed in Germany.  Specifically, he stated that a cable splinter "must have gotten into his left hand" and within three days he required surgery to remove the foreign object.  He reported that since that time, he has had pain where the injury occurred.  He reported no topical or systemic treatment after the initial 1977 surgery.  Physical examination revealed a 2mm, hyperpigmented, flat lesion that was the site of pain.  The examiner noted that on initial exam the Veteran winced with pain, but on further examination, the Veteran did not report pain.  The examiner noted no evidence of inflammation, edema, or keloid formation.  There was no noted limitation of motion, function, or skin breakdown over the lesion. 

February 2013 medical records show that, in addition to the chronic left palm lesion, the Veteran reported experiencing left hand "trigger finger" (a painful condition causing the fingers to lock up when bent, caused when tendons in the finger become inflamed).  The Veteran reported that the pain associated with the lesion occurred separately from the trigger finger.  The physician noted that the Veteran was experiencing two separate issues in his left hand; the triggering and his left hand lesion, both of which "happen to be occurring at a very near anatomic location which muddles them a little bit."  The physician suggested surgery to alleviate both issues, but the Veteran refused surgery at that time, stating he would consider it in the future. 

At an April 2013 VA examination, the examiner noted that the Veteran had been diagnosed with left index finger tenosynovitis (inflammation of the left index finger tendons) in addition to his chronic left palm lesion.  The examiner noted no neoplasms, no systemic manifestations of his skin condition, and no medications or procedures in the past 12 months to treat the condition.  The examiner did not address a possible relation between the tenosynovitis disability and the left palm lesion.  In May 2013, surgery was recommended to fix both the trigger finger and the left palm lesion sensitivity, but the Veteran refused this recommendation. 

In a July 2013 statement, the Veteran reported that his left palm lesion made it difficult to drive his truck for work.  Additionally, he reported that it was difficult to fully extend his hand and that there were times when the skin on the left palm was broken.  December 2013 VA treatment records show that the Veteran reported pain in the area of his left palm lesion but made no mention of the trigger finger condition.  The physician noted a possible neuroma (area of abnormal cell growth) of the left hand. 

October 2014 VA treatment records show the Veteran was experiencing trigger finger at that time but was treated with a steroid injection that resolved the problem.  The physician noted sensitivity caused by "scar tissue, or something like that."  In December 2014 VA treatment records, the Veteran reported persistent pain and sensitivity on the site of the lesion.  The physician found tenosynovitis without noting trigger finger. 

March 2015 VA treatment records show that the Veteran had a 1mm "spot" in the proximal palmar crease but was not experiencing trigger finger.  The Veteran reported at that time that he had been experiencing his current symptoms for the previous four to five years. 

In October 2015, the Board remanded the case to obtain a new opinion that would address the question as to whether or not any of the left index finger conditions were related to the service-connected left palm lesion.  At a November 2015 VA examination, the Veteran was diagnosed with a left palm scar.  The Veteran reported in that examination that his symptoms had not changed since the April 2013 VA examination.  The examiner noted that initially the Veteran recoiled in pain when his left palm was examined, but further palpation and examination elicited no further pain.  The examiner noted that the Veteran experienced pain caused by tenosynovitis and a ganglion cyst of the left index finger since 2011.  The examiner opined that the condition was less likely than caused by the Veteran's palm lesion and that the two conditions were unrelated.  

In November 2016 correspondence, the Veteran submitted two medical articles that discussed the cause of ganglions and trigger finger, stating, in part, that "the main cause of wrist ganglions is still not known, however there are a few reasons suspected to cause them."  The articles listed stress, trauma, strenuous activity, previous injury, and synovial fluid as some possible causes to wrist ganglions.  





Analysis

Despite the fact that the Veteran's chronic left palm lesion causes him pain, a higher evaluation is not warranted because pain is already contemplated by the current 10 percent evaluation.  DC 7804 provides for higher evaluation based on the number of scars that are unstable or painful.  The Veteran only has one painful service-connected scar and, thus, a 10 percent evaluation is the most appropriate rating for the Veteran's disability.  The Board has considered whether a higher evaluation may be assignable under other potentially applicable DCs but finds that there are no other applicable codes that would provide for an increased rating.  See 38 C.F.R. § 4.118 DC 7804 Note (3).

The Veteran has argued that his left index finger trigger finger and ganglion disabilities are caused by his service-connected left palm condition, which would mean they could be separately compensated as additional disabling effects.  See 38 C.F.R. § 4.118, DC 7805 ("Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 [pertaining to painful, unstable, disfiguring, and other aspects of scars] under an appropriate diagnostic code.")

However, the Board finds that the evidence indicates that the additional disabilities are not related to the service-connected left palm condition.  The Veteran submitted online medical articles suggesting that trigger finger may be induced by a proximal injury or stress, however these articles both state that the exact cause of ganglions is not known and (of course) they are general medical articles as opposed to evidence that relates specifically to the Veteran's situation.  Therefore, these articles do not establish that it is at least as likely as not that the Veteran's left palm condition caused the additional disabilities.  On the other hand, the most recent VA examination, as well as the VA treatment records, indicate that the Veteran's additional disabilities are unrelated to his service-connected left palm condition, based on the location of each disability, the Veteran's own report that the symptoms occur separately, and the history of each disability.  Therefore, the Board finds the VA treatment and examination records to be more persuasive and must conclude that the additional disabilities are unrelated to the Veteran's left palm lesion. 


The preponderance of the evidence is against the claim for an increased rating and, accordingly, the doctrine of equipoise does not apply.

The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  


ORDER

Entitlement to an increased rating for a left palm condition is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


